NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 17-3623
                                       ___________

                              MITCHELL DINNERSTEIN,
                                                 Appellant

                                             v.

                          BURLINGTON COUNTY COLLEGE
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                          (D.C. Civil Action No. 13-cv-05598)
                       District Judge: Honorable Noel L. Hillman
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 17, 2018

             Before: JORDAN, RESTREPO, and SCIRICA, Circuit Judges

                              (Opinion filed: March 8, 2019)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Mitchell Dinnerstein, a former employee of Rowan College at Burlington County

College (the “College”), appeals from the District Court’s order granting summary

judgment to the College. For the following reasons, we will affirm.

       Because we write primarily for the parties, who are familiar with the background

of this case, we discuss that background only briefly. Dinnerstein was hired by the

College in July 2007 as a maintenance mechanic-electrician. In December 2013,

Dinnerstein filed a complaint in the United States District Court for the District of New

Jersey, alleging that the College subjected to him to unlawful discrimination, a hostile

work environment, and retaliation based on his religion – Judaism – in violation of Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq. Specifically,

Dinnerstein claims that he was “slandered, devalued, [and] harassed” by the College, and

when he reported acts of anti-Semitism to his supervisor, he was subjected to

unwarranted discipline and eventually terminated.

       Following a protracted discovery period, the College filed a motion for summary

judgment. Dinnerstein initially filed an “objection” to the College’s motion with a

request for additional discovery, followed by a request for an extension of time to

respond to the motion. Shortly thereafter, the College filed a motion for sanctions and to

deny Dinnerstein’s additional discovery demands and request additional time to respond

to the summary judgment motion. By order entered on November 21, 2017, the District

Court granted the College’s motion for summary judgment, concluding that Dinnerstein


                                             2
had failed to establish prima facie claims of religious discrimination, hostile work

environment, or retaliation, and that the College’s nondiscriminatory reason for firing

Dinnerstein – several violations of the College’s Civility Policy – was not pretext for

discrimination. The District Court further denied Dinnerstein’s request for additional

discovery and time as “unsupported” and “unwarranted,” and also denied the College’s

request for sanctions. Dinnerstein appeals.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and exercise

plenary review over the District Court’s decision granting summary judgment. See

McGreevy v. Stroup, 413 F.3d 359, 363 (3d Cir. 2005). Summary judgment is

appropriate “if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

       We agree with the District Court that Dinnerstein has failed to establish prima

facie claims of religious discrimination, hostile work environment based on religious

harassment, and retaliation.1 Because Dinnerstein has not introduced direct evidence of


1
 In his appellate brief, Dinnerstein claims that the District Court improperly granted
summary judgment before he had time to complete discovery. A court may defer ruling
on a summary judgment motion if the “nonmovant shows by affidavit or declaration that,
for specified reasons, it cannot present facts essential to justify its opposition.” Fed. R.
Civ. P. 56(d). The rule also “requires that a party indicate to the district court its need for
discovery, what material facts it hopes to uncover and why it has not previously
discovered the information.” Radich v. Goode, 886 F.2d 1391, 1393–94 (3d Cir. 1989).
Dinnerstein did not clearly address Rule 56(d)’s requirements, either in the District Court
or on appeal. See Dowling v. City of Phila., 855 F.2d 136, 139–40 (3d Cir. 1988); see
also Hamilton v. Bangs, McCullen, Butler, Foye & Simmons, L.L.P., 687 F.3d 1045,
1050 (8th Cir. 2012). Because Dinnerstein has failed to demonstrate how any additional
discovery will allow him to defeat the College’s well-supported motion for summary
                                               3
discrimination, we analyze his claims under the burden-shifting framework set forth in

McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973). Under the disparate

treatment theory of religious discrimination, “the prima facie case and evidentiary

burdens of an employee alleging religious discrimination mirror those of an employee

alleging race or sex discrimination.” Abramson v. William Paterson Coll. of N.J., 260
F.3d 265, 281 (3d Cir. 2001). Under this framework, a plaintiff seeking to establish a

prima facie case discrimination must show that “(1) [he] is a member of a protected class;

(2) [he] was qualified for the position [he] sought to attain or retain; (3) [he] suffered an

adverse employment action; and (4) the action occurred under circumstances that could

give rise to an inference of intentional discrimination.” Makky v. Chertoff, 541 F.3d 205,

214 (3d Cir. 2008).

       Here, with regard to the fourth factor,2 the District Court properly determined that

Dinnerstein’s generalized, subjective beliefs that Jewish members of the College’s

administration are “going to discriminate against . . . anyone who is not their friend,” and

“they’re not going to listen to you and do what you say if you’re Jewish,” are insufficient

to maintain an unlawful discrimination claim. See Mlynczak v. Bodman, 442 F.3d 1050,

1058 (7th Cir. 2006) (“[I]f the subjective beliefs of plaintiffs in employment

discrimination cases could, by themselves, create genuine issues of material fact, then


judgment, the District Court did not grant summary judgment prematurely or otherwise
abuse its discretion in managing discovery.
2
  The first three factors are not in dispute.

                                              4
virtually all defense motions for summary judgment in such cases would be doomed.”)

(citation omitted). Moreover, Dinnerstein testified at his deposition to only two

comments made by employees or administrators at the College referring to his Jewish

faith. First, he claimed that a coworker in the boiler room commented about him that

“the Jew doesn’t know anything.” Second, he testified that “[t]he entire maintenance

shop” said that he was hired only because he is Jewish. These “stray remarks,” which

were not made by or to any of the College’s decisionmakers, are insufficient to show

discrimination related to Dinnerstein’s termination. See Ezold v. Wolf, Block, Schorr &

Solis-Cohen, 983 F.2d 509, 545 (3d Cir. 1992).

       Dinnerstein’s hostile work environment claim based on religious harassment fails

for the same reasons. See Abramson, 260 F.3d at 277. Nor has Dinnerstein shown that

his termination was motivated by the College’s intent to retaliate against him for

reporting acts of anti-Semitism. Dinnerstein’s deposition testimony that he “thinks” he

told the College administrators when he was given his final warning that he was

discriminated against because of his Jewish faith does not establish a causal connection

between that activity and his termination. See Daniels v. Sch. Dist. of Phila., 776 F.3d
181, 196 (3d Cir. 2015).

       Even if Dinnerstein could satisfy his prima facie burden with regard to any of his

allegations, nothing in the record suggests that the College’s proffered explanation for

terminating Dinnerstein – that he violated the College’s Civility Policy on several

occasions – was pretext. See Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994). The
                                             5
undisputed record shows that the College addressed violations of the Civility Policy with

Dinnerstein on several occasions in 2008 and issued him a final warning after he yelled

profanities at a coworker in August 2011. Dinnerstein admitted in his deposition that

when he was terminated on December 1, 2011, for yelling profanities at his supervisors,

he knew that he had been issued prior warnings, understood what the warnings meant, but

had nevertheless used profane language with his supervisors in violation of the Civility

Policy.3 Because Dinnerstein has failed to provide evidence from which a factfinder

could reasonably infer that the College’s proffered reason for terminating him is pretext

for discrimination, the District Court properly granted summary judgment to the College

as to Dinnerstein’s claims.4

       For the foregoing reasons, we will affirm the District Court’s judgment. In light of

our disposition, we deny Dinnerstein’s motion to expedite the appeal as moot; his motion

to file an overlength brief is granted. We note that the Clerk previously granted the




3
 When asked whether he called his supervisor “the F word” or used other profanities,
Dinnerstein replied “Yeah, it’s in there,” referring to a hearing transcript. He further
admitted in his deposition to calling someone a “pantywaist faggot.”
4
  Dinnerstein also argues in his appellate brief that he was suspended for refusing to put
his electrical license in jeopardy by allowing unqualified co-workers to perform electrical
work improperly under his supervision. However, he has failed to demonstrate either in
the District Court or here how this discipline is in any way related to his religion and his
underlying discrimination claims. Moreover, this allegation, even if true, does not permit
a finding that the College’s legitimate nondiscriminatory reason for firing Dinnerstein
was pretext for discrimination.

                                             6
College’s motion for leave to file a supplemental appendix. To the extent that the

College’s motion requests further relief, it is denied.




                                              7